Citation Nr: 0604767	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  03-08 596A	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to an evaluation in excess of 10 percent for 
a skin condition.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to April 
1975.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a merged appeal of July 2002 and February 2003 
rating decisions issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Hartford, Connecticut.  The July 
2002 rating decision, in pertinent part, granted an increased 
evaluation of 10 percent for service connected residuals of 
pyodermia, effective February 14, 2002.  The February 2003 
rating decision denied service connection for a back 
condition.  

The veteran testified at a videoconference hearing before the 
undersigned in February 2004.  A transcript of that hearing 
is of record.  In July 2004 these issues were remanded for 
further development.  

The issue of entitlement to service connection for a back 
condition, to include as secondary to a service connected 
skin condition, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The service connected skin condition is currently manifested 
by scars which cover less than 1 percent of the whole body 
and less than 1 percent of exposed areas affected, and 
include a well healed scar on the left lower leg, resulting 
in no functional impairment, and a mildly tender scar at the 
base of the left neck, resulting in no functional impairment.  
CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the veteran's skin condition have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 
(2002 & 2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).

With regard to element (1), the RO sent the veteran a VCAA 
notice letter in May 2002 regarding his claim for an 
increased evaluation of his skin condition.  This letter 
advised the veteran of what information and evidence was 
necessary to establish entitlement to an evaluation in excess 
of 10 percent for his service connected disability.  

The May 2002 VCAA letter satisfied the second and third 
elements of the duty to notify by advising the veteran of the 
types of evidence he was responsible for obtaining and of the 
types of evidence VA would undertake to obtain.  
Specifically, this letter explained that VA would make 
reasonable efforts to obtain medical records, employment 
records, or records held by other Federal agencies, but that 
the veteran was nevertheless responsible for providing any 
necessary releases and enough information about the records 
to enable VA to request them from the person or agency that 
had them.  

Finally, with respect to the fourth element, the May 2002 
VCAA letter asked the veteran to send information describing 
additional evidence he wanted VA to obtain on his behalf or 
to send the evidence itself.  This letter informed the 
veteran where and when to send such information and evidence 
and served to advise the veteran to submit any information or 
evidence in his possession that pertained to his claim.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  In this case, notice 
was timely given before the AOJ decision regarding the issue 
on appeal.  

The Board finds all required notice was given.  See Mayfield 
v. Nicholson, 19 Vet. App 103 (2005).  

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled 
with respect to the claims on appeal.  The veteran's service 
medical records and VA outpatient treatment records have been 
associated with the claims file.  Additionally, the veteran 
was recently afforded VA examinations in May 2002 and July 
2004.  

VA has complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


II.  Factual Background

Service medical records reveal treatment for furuncles in 
service.  In November 1975, service connection was 
established for residuals of pyodermia, with a noncompensable 
evaluation.  

In May 2002 the veteran filed a claim for an increased 
evaluation of his service connected skin condition.  In 
conjunction with this claim, the veteran was afforded a VA 
skin examination in May 2002.  The veteran gave a history of 
boils on the back of his neck, abdomen, and lower legs in 
service.  The veteran described his current condition as 
intermittent with some remissions in the colder winter 
months.  The veteran reported treating the skin condition 
with moist, soapy compresses.  The veteran described the 
boils as very pruritic and more painful with activity.  

Physical examination revealed that the veteran used a walker.  
There were nontender, white papules measuring 3 millimeters 
scattered in the occipital area at the base of the hairline.  
There were flat, brown macules on the right anterior leg and 
large, flat, epidermal, scaly, dark brown ulcerations on the 
left anterior lower leg.  These patches were nontender to 
palpation.  The bilateral lateral ankles showed nonpitting 
mild edema, brown, dry, scaly, and significantly tender to 
light palpation.  

The diagnosis was pyodermia, service connected, and more 
likely than not related to contaminated water exposure.  The 
examiner noted a functional impairment in gait as the lateral 
ankles and lower legs had active disease.  

The veteran submitted VA outpatient treatment records from 
March 2001 to September 2003.  These records reflect 
recurrent staph skin infections.  In February 2004, the 
veteran testified before the undersigned.  He stated that his 
pyodermia caused excessive itching and required oral and 
topical medication.  

Following remand from the Board, the veteran was afforded a 
VA examination in July 2004 to evaluate his skin condition.  
The examiner acknowledged review of the claims file and 
electronic medical record.  The veteran complained of 
pruritis of the legs, stomach, and groin.  Physical 
examination revealed an unsteady gait.  There was a well-
healed epidermal dermal thickness scar at the base of the 
left posterior neck.  The scar was 1.5 centimeters by 0.4 
centimeters and was mildly tender to deep palpation.  The 
scar was superficial and stable, with no depression, 
inflammation, edema, keloid, or limitation of motion or 
function.  

The examiner also noted a scar on the left lower leg, 
measuring 2 centimeters by 1.75 centimeters.  This scar was 
also well-healed and there was no pain on palpation.  The 
scar was adherent to underlying dermal and subcutaneous 
tissue, but not deep into underlying muscle.  There was no 
inflammation, edema, keloid, or limitation of motion or 
function.  

The examiner also found spotted, fairly symmetric patches of 
brown, flat scars resembling stasis dermatitis on the 
anterior distal thighs, right patella, and anterior pretibial 
surfaces of the lower legs.  

The examiner noted that less than 1 percent of the whole body 
was covered by service connected scars and that the 
percentage of exposed areas affected by pyodermia was less 
than 1 percent.  The examiner noted that the scars on the 
bilateral pretibial surfaces, anterior bilateral distal 
thighs, and right knee resembled venous stasis dermatitis 
skin changes and that there was no objective evidence that 
venous stasis dermatitis was acquired during active duty.  
The examiner added that neither service connected scar 
required treatment and that topical medications were 
prescribed for pruritic dermatoses not related to pyodermia 
scars.  

In regard to the veteran's complaints of pruritis, the 
examiner noted the veteran had chronic liver disease that was 
more likely than not related to generalized skin pruritis 
with a diagnosis of treated hepatitis C and treatment for 
active hepatitis C.  The examiner added that pruritis was an 
integral skin condition co-existing with hepatitis C plus 
liver damage plus hepatitis C active treatment.  


III.  Legal Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2005).  

Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of a disability, such doubt will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995); 
38 C.F.R. § 4.1.  However, the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  

The criteria by which dermatological disorders are rated 
changed during the course of this appeal.  See 67 Fed. Reg. 
49590-49599 (July 31, 2002) (effective August 30, 2002).  

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).  In VAOPGCPREC 7-2003, VA's General Counsel held that 
when a new statute is enacted or a new regulation is issued 
while a claim is pending, VA must first determine whether the 
statute or regulation identifies the types of claims to which 
it applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is 
less favorable to a claimant than the old law or regulation; 
while a liberalizing law or regulation does not have 
"retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 
25179 (2004).

The veteran's skin condition is currently rated as 10 percent 
disabling under Diagnostic Codes 7805-7806, rating scars and 
dermatitis or eczema, respectively.  38 C.F.R. § 4.118, 
Diagnostic Codes 7805-7806.  

Diagnostic Code 7805 rates scars based on limitation of 
function of the affected part.  The most recent VA 
examination indicated that the veteran's service connected 
scars did not result in limitation of function, thus, the 
Board finds that the skin condition is most appropriately 
rated as dermatitis or eczema, according to Diagnostic Code 
7806.  

Under the old rating criteria, evidence of slight, if any, 
exfoliation, exudation, or itching caused by eczema (if on a 
nonexposed surface or small area) will result in the 
assignment of a noncompensable evaluation.  Exfoliation, 
exudation, or itching, if involving an exposed surface or 
extensive area warrants a 10 percent evaluation.  Constant 
exudation or itching, extensive lesions, or marked 
disfigurement warrants a 30 percent evaluation, while a 50 
percent evaluation requires ulceration, extensive 
exfoliation, or crusting and systemic or nervous 
manifestations, or exceptional repugnance.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2002).  

While the veteran testified at the February 2004 hearing that 
pyodermia resulted in excessive itching, the VA examiner 
noted in July 2004 that the veteran's service connected scars 
were well-healed and suggested that pruritis was related to 
chronic liver disease and/or the non-service related stasis 
dermatitis.  In addition, the veteran described his condition 
as intermittent at the May 2002 VA examination.  Also, there 
have been no findings of extensive lesions or marked 
disfigurement.  

Thus, the Board finds that the veteran does not have constant 
itching, extensive lesions, or marked disfigurement 
associated with pyodermia and a higher evaluation of 30 
percent under the old version of Diagnostic Code 7806 is not 
warranted.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).  

Under the revised rating criteria, a 10 percent evaluation 
for dermatitis or eczema requires involvement of at least 5, 
but less than 20 percent, of the entire body or at least 5, 
but less than 20 percent, of exposed areas; or the need for 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of less 
than six weeks during the past 12- month period.  A 30 
percent rating requires involvement of from 20 to 40 percent 
of the entire body or 20 to 40 percent of exposed areas; or 
the need for systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  A 60 percent evaluation requires evidence of 
involvement of more than 40 percent of the entire body or 
more than 40 percent of exposed areas; or the need for 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs during the 
past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2005).  

At the most recent VA examination, the examiner found that 
the veteran's service connected pyodermia affected less than 
1 percent of the entire body and less than 1 percent of the 
areas affected.  This level of exposure does not meet or 
approximate the 20 percent minimum requirement required for a 
higher rating of 30 percent under the revised version of 
Diagnostic Code 7806.  38 C.F.R. § 4.7 (2005).  Similarly, 
the examiner noted that neither service connected scar 
required treatment and that topical medications were 
prescribed for pruritic dermatoses not related to pyodermia.  

Thus, in the absence of evidence of any, let alone over six 
weeks, of systemic therapy, a higher evaluation of 30 percent 
under the revised rating criteria is not warranted.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (2005).  

The Board notes that the veteran's skin condition could be 
rated under Diagnostic Code 7804, evaluating superficial 
scars which are painful on examination.  Both the old and 
revised versions of this diagnostic code provide for a 
maximum evaluation of 10 percent.  As the veteran is already 
in receipt of a 10 percent evaluation, rating under these 
criteria is not warranted.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2002 & 2005).  

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  

The veteran's skin condition has not required frequent 
periods of hospitalization since service.  The record also 
reflects that the veteran is not currently working, as such, 
the skin condition has not been shown to cause marked 
interference with employment.  Therefore, referral for 
consideration of an extraschedular evaluation is not 
warranted.  38 C.F.R. § 3.321(b)(1).  

As the preponderance of the evidence is against the claim for 
an increased evaluation of the skin condition, the benefit-
of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 
(1990); 38 C.F.R. §§ 4.7, 4.21 (2005).  



ORDER

Entitlement to an evaluation in excess of 10 percent for a 
skin condition is denied.  


REMAND

The veteran has consistently asserted that his back condition 
is the result of an impaired gait resulting from his service 
connected skin condition.  In the July 2004 remand, the Board 
specifically instructed that the veteran should be afforded a 
VA spine examination and that the examiner should opine 
whether it was at least as likely as not that the veteran's 
back condition was proximately due to or the result of the 
service connected skin disorder with gait impairment, or 
whether it was at least as likely as not that the back 
condition was aggravated by the service connected skin 
disorder.  

The veteran underwent a VA examination to evaluate his back 
condition in July 2004, and the examiner opined that it was 
more likely than not that the back disability was an acquired 
condition, after military service.  The examiner further 
opined that there was no objective evidence of a relationship 
between the current back condition and military service.  
However, the examiner did not express an opinion regarding 
the relationship between the current back condition and the 
service connected skin condition.  

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In Stegall the Court held that "where... the remand 
orders of the Board... are not complied with, the Board itself 
errs in failing to insure compliance."  Id.  

The July 2004 VA spine examination failed to comply with the 
directives of the Board remand in that the examiner did not 
include the requested opinion.  

Accordingly, this claim is REMANDED for the following 
development:

1.  Return the claims file to the 
examiner who conducted the July 2004 
spine examination.  If the examiner is no 
longer available, another examiner may 
prepare an addendum.  The examiner should 
review the report of examination and the 
claims file, and provide an opinion as to 
whether a current back condition was at 
least as likely as not proximately due 
to, or the result of, or aggravated by 
the service connected skin disorder.  

2.  After ensuring that the development 
is complete, re-adjudicate the claim.  If 
it is not fully granted, issue a 
supplemental statement of the case before 
returning the claim to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


